NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VARTAN ABRAMIAN,                                No.    14-73616

                Petitioner,                     Agency No. A070-645-625

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 13, 2019**
                                 Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and ANTOON,*** District Judge.

      Vartan Abramian, a native of Iran, citizen of Ukraine, and ethnic Armenian,

petitions for review of a Board of Immigration Appeals (“BIA”) decision denying

his motion to reopen his removal proceedings. We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
U.S.C. § 1252. See Singh v. Holder, 771 F.3d 647, 650 (9th Cir. 2014).

Reviewing for abuse of discretion, see id., we deny the petition in part and dismiss

it in part.

       1. “To prevail on a motion to reopen on the basis of changed country

conditions,” a movant must, among other things, “produce evidence that conditions

have changed in the country of removal” and “demonstrate that the evidence is

material.” Agonafer v. Sessions, 859 F.3d 1198, 1204 (9th Cir. 2017). While

Abramian’s evidence shows that the conditions in Ukraine were deteriorating

rapidly in the months leading up to his motion to reopen, it does not satisfy the

materiality requirement. The evidence merely “details conditions affecting the

population at large” and lacks the “individualized relevancy” showing “that [his]

predicament is appreciably different from the dangers faced by [his] fellow

citizens.” Najmabadi v. Holder, 597 F.3d 983, 989–90 (9th Cir. 2010) (quoting

Singh v. INS, 134 F.3d 962, 967 (9th Cir. 1998)). Abramian’s only evidence

regarding the conditions faced by ethnic Armenians in Ukraine states that “there

seems to be no backlash yet against the local Armenian community.” The BIA did

not abuse its discretion in denying the motion to reopen.

       2. The BIA acknowledged its discretion to reopen the proceedings sua

sponte, and we lack jurisdiction to review its decision not to do so. See Bonilla v.

Lynch, 840 F.3d 575, 588 (9th Cir. 2016). Therefore, we dismiss Abramian’s


                                          2
petition to the extent it seeks review of the BIA’s decision not to reopen the

proceedings sua sponte.

      3. Abramian is not a prevailing party, so his counsel is not entitled to fees

under the Equal Access to Justice Act. See 28 U.S.C. § 2412(d)(1)(A); Prasad v.

INS, 47 F.3d 336, 340–41 (9th Cir. 1995).

      PETITION DENIED in part and DISMISSED in part.




                                          3